





SECURITY AGREEMENT




This SECURITY AGREEMENT, dated as of November 12, 2013 (this “Security
Agreement”) is entered into by and among HII Technologies, Inc., a Delaware
corporation and Aqua Handling of Texas, LLC, a Texas limited liability company
(collectively, “Obligor”) and Chris George and Brandon Brewer (collectively, the
“Secured Parties”) under the Securities Purchase Agreement (defined below).

W I T N E S S E T H

WHEREAS, Obligor and the Secured Parties are parties to that certain Securities
Purchase Agreement, dated as of November 11, 2013 by and among Obligor and
Secured Parties (the “Securities Purchase Agreement”), pursuant to which the
Obligor issued those certain 5% Subordinated Secured Promissory Notes to each of
the Secured Parties  (the “Notes”);

WHEREAS, the parties hereto acknowledge that the obligations evidenced by the
Notes shall be secured by a security interest in the collateral described below
and will be subordinate to the security interest of Rosenthal & Rosenthal, Inc.,
the Obligor’s current lender under a receivable credit facility;




WHEREAS, in order to induce the Secured Parties to accept the Notes as partial
consideration under the terms of the Securities Purchase Agreement, the Obligor
agreed to execute and deliver to the Secured Parties this Security Agreement for
the benefit of the Secured Parties and to grant to them a security interest in
certain assets of the Obligor to secure the prompt payment, performance, and
discharge in full of the Obligor’s obligations under the Notes  (as defined
below).




NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

1.

Certain Definitions.  As used in this Agreement, the following terms shall have
the meanings set forth in this Section 1.  Terms used but not otherwise defined
in this Agreement that are defined in Article 9 of the UCC (such as “general
intangibles” and “proceeds”) shall have the respective meanings given such terms
in Article 9 of the UCC.





--------------------------------------------------------------------------------



(a)

“Collateral” means the collateral in which the Secured Parties are granted a
security interest by this Agreement and which shall include the following,
whether presently owned or existing or hereafter acquired or coming into
existence, and all additions and accessions thereto and all substitutions and
replacements thereof, and all proceeds, products and accounts thereof,
including, without limitation, all proceeds from the sale or transfer of the
Collateral and of insurance covering the same and of any tort claims in
connection therewith:

(i)

The limited liability company membership interests of Aqua Handling of Texas,
LLC (the “Securities”) held by HII Technologies, Inc.

(ii)

(A)  3.5 miles of ten-inch aluminum irrigation pipe; (B) approximately 1 mile of
three-inch poly pipe; and (C) 8 road crossings.

(iii)

The 2 manifold trailers otherwise known as (A) 2013 HMDE Manifold (VIN:
ARKAVTL16305132890) and (B) 2013 HMDE Manifold (VIN: ARKAVTL1X30512889).

(iv)

All contract rights under Aqua’s Master Services Agreements with each of Halcon
Resources and Pioneer Natural Resources USA, Inc. in effect on the date hereof.

(v)

The proceeds of the assets described in subsections (i) through (iii), above.

(b)

“Obligations” means all of the Obligor’s obligations under this Agreement and
the Notes in each case, whether now or hereafter existing, voluntary or
involuntary, direct or indirect, absolute or contingent, liquidated or
unliquidated, whether or not jointly owed with others, and whether or not from
time to time decreased or extinguished and later increased, created or incurred,
and all or any portion of such obligations or liabilities that are paid, to the
extent all or any part of such payment is avoided or recovered directly or
indirectly from the Secured Parties as a preference, fraudulent transfer or
otherwise as such obligations may be amended, supplemented, converted, extended
or modified from time to time.

(c)

“UCC” means the Uniform Commercial Code, as currently in effect in the State of
Texas.

2.

Grant of Security Interest.  As an inducement for the Secured Parties to accept
the Notes as partial consideration under the terms of the Securities Purchase
Agreement, the Obligor agreed to execute and deliver to the Secured Parties this
Security Agreement for the benefit of the Secured Parties and to grant to them a
security interest in certain assets of the Obligor to secure the prompt payment,
performance, and discharge in full of the Obligor’s obligations under the Notes.
Obligor hereby, unconditionally and irrevocably, pledges, grants and
hypothecates to the Secured Parties a continuing security interest in, a first
lien upon, and a right of set-off against all of Obligor’s right, title, and
interest of whatsoever kind and nature in and to the Collateral (the “Security
Interest”). To the extent that the Collateral is not subject to the UCC, the
Obligor collaterally assigns all of such Obligor’s right, title, and interest in
and to such Collateral to the Secured Parties to secure the payment of the
Obligations to the full extent that such a collateral assignment is possible
under the relevant law. Notwithstanding the foregoing, the amount of the
Obligations that are secured by its rights in Collateral subject to a lien in
favor





2







--------------------------------------------------------------------------------

of the Secured Parties hereunder shall be limited to the extent, if any,
required so that the liens it has granted under this Agreement shall not be
subject to avoidance under Section 548 of the Bankruptcy Code of the United
States or to being set aside or annulled under any applicable law relating to
fraud on creditors.  In determining the limitations, if any, on the amount of
the Obligations that are subject to the lien on the Collateral hereunder
pursuant to the preceding sentence, it is the intention of the parties hereto
that any rights of subrogation or contribution which the Obligor may have under
any other agreement or applicable law shall be taken into account.  

3.

Representations Warranties Covenants and Agreements of the Obligor.  Obligor
represents and warrants to, and covenants and agrees with, the Secured Parties
as follows:

(a)

Obligor has the requisite corporate and limited liability company power and
authority to enter into this Agreement and otherwise to carry out its
obligations thereunder. The execution, delivery and performance by Obligor of
this Agreement and the filings contemplated therein have been duly authorized by
all necessary action on the part of Obligor and no further action is required by
the Obligor.

(b)

Obligor represents and warrants that it has no place of business or offices
where its respective books of account and records are kept (other than
temporarily at the offices of its attorneys or accountants) or places where
Collateral is stored or located, except as set forth on Schedule A attached
hereto;

(c)

Except as set forth on Schedule 3(c), Obligor is the sole owner of the
Collateral (except for non-exclusive licenses granted by Obligor in the ordinary
course of business), free and clear of any liens, security interests,
encumbrances, rights or claims, and is fully authorized to grant the Security
Interest in and to pledge the Collateral.  There is not on file in any
governmental or regulatory authority, agency or recording office an effective
financing statement, security agreement, license or transfer or any notice of
any of the foregoing (other than those that have been filed in favor of the
Secured Parties pursuant to this Agreement) covering or affecting any of the
Collateral.  Except as set forth on Schedule 3(c), so long as this Agreement
shall be in effect, the Obligor shall not execute and shall not knowingly permit
to be on file in any such office or agency any such financing statement or other
document or instrument (except to the extent filed or recorded in favor of the
Secured Parties pursuant to the terms of this Agreement).

(d)

No part of the Collateral has been judged invalid or unenforceable.  No written
claim has been received that any Collateral or Obligor’s use of any Collateral
violates the rights of any third Parties.  There has been no adverse decision to
Obligor’s claim of ownership rights in or exclusive rights to use the Collateral
in any jurisdiction or to the Obligor’s right to keep and maintain such
Collateral in full force and effect, and there is no proceeding involving said
rights pending or, to the best knowledge of any Obligor, threatened before any
court, judicial body, administrative or regulatory agency, arbitrator or other
governmental authority.

(e)

Obligor shall at all times maintain its books of account and records relating to
the Collateral at its principal place of business and its Collateral at the
locations set forth on Schedule A attached hereto and may not relocate such
books of account and records





3







--------------------------------------------------------------------------------

or tangible Collateral unless it delivers to the Secured Parties at least 30
days prior to such relocation (i) written notice of such relocation and the new
location thereof (which must be within the United States) and (ii) evidence that
appropriate financing statements and other necessary documents have been filed
and recorded and other steps have been taken to perfect the Security Interest to
create in favor of the Secured Parties valid, perfected and continuing liens in
the Collateral.

(f)

This Agreement creates in favor of the Secured Parties a valid security interest
in the Collateral securing the payment and performance of the Obligations and,
upon making the filings described in the immediately following sentence, a
perfected security interest in such Collateral.  Except for the filing of
financing statements on Form UCC-I under the UCC with the jurisdictions
indicated on Schedule B, attached hereto, no authorization or approval of or
filing with or notice to any governmental authority or regulatory body, or other
action, is required either (i) for the grant by any Obligor of, or the
effectiveness of, the Security Interest granted hereby or for the execution,
delivery and performance of this Agreement by such Obligor or (ii) for the
perfection of or exercise by the Secured Parties of their rights and remedies
hereunder.

(g)

On the date of execution of this Agreement, Obligor will deliver to the Secured
Parties one or more executed UCC financing statements on Form UCC-1 under the
UCC with respect to the Security Interest for filing with the jurisdictions
indicated on Schedule B, attached hereto and in such other jurisdictions as may
be requested by the Secured Parties.

(h)

Except as set forth on Schedule 3(h), the execution, delivery, and performance
of this Agreement does not conflict with or cause a breach or default, or an
event that with or without the passage of time or notice, shall constitute a
breach or default, under any agreement to which such Obligor is a party or by
which such Obligor is bound.  Except as set forth on Schedule 3(h), no consent
(including, without limitation, from stockholders or creditors of any Obligor)
is required for any Obligor to enter into and perform its obligations hereunder.

(i)

Obligor shall at all times maintain the liens and Security Interest provided for
hereunder as valid and perfected liens and security interests in the Collateral
in favor of the Secured Parties until this Agreement and the Security Interest
hereunder shall be terminated pursuant to Section 12 hereof, and except as set
forth on Schedule 3(i), Obligor shall not permit or take any action to adversely
affect the rights and benefits intended to be afforded the Secured Parties by
this Agreement.  Obligor hereby agrees to defend the same against any and all
persons.  Such Obligor shall safeguard and protect all Collateral for the
account of the Secured Parties.  At the request of the Secured Parties, the
Obligor will sign and deliver to the Secured Parties at any time or from time to
time one or more financing statements pursuant to the UCC (or any other
applicable statute) in form reasonably satisfactory to the Secured Parties and
will pay the cost of filing the same in all public offices wherever filing is,
or is deemed by the Secured Parties to be, necessary or desirable to effect the
rights and obligations provided for herein.  Without limiting the generality of
the foregoing, such Obligor shall pay all fees, taxes and other amounts
necessary to maintain the Collateral and the Security Interest hereunder, and
the Obligor shall obtain and furnish to the Secured Parties from time to time,
upon demand, such releases and/or subordinations of claims and liens which may
be required to maintain the priority of the Security Interest hereunder.





4







--------------------------------------------------------------------------------



(j)

Except as set forth on Schedule 3(j), Obligor will not transfer, pledge,
hypothecate, encumber, license (except for non-exclusive licenses granted by
such Obligor in the ordinary course of business), sell or otherwise dispose of
any of the Collateral without the prior written consent of the Secured Parties.

(k)

Obligor shall keep and preserve the Collateral in good condition, repair and
order and shall not operate or locate any such Collateral (or cause to be
operated or located) in any area excluded from insurance coverage.

(l)

Obligor shall, within ten (10) days of obtaining knowledge thereof, advise the
Secured Parties promptly, in sufficient detail, of any substantial change in the
Collateral, and of the occurrence of any event which would have a material
adverse effect on the value of the Collateral or on the Secured Parties’
security interest therein.

(m)

Obligor shall promptly execute and deliver to the Secured Parties such further
deeds, mortgages, assignments, security agreements, financing statements or
other instruments, documents, certificates and assurances and take such further
action as the Secured Parties may from time to time request and may in its sole
discretion deem necessary to perfect, protect or enforce its security interest
in the Collateral.

(n)

 Obligor shall permit the Secured Parties and their representatives and agents
to inspect the Collateral at any time, and to make copies of records pertaining
to the Collateral as may be requested by the Secured Parties from time to time.

(o)

Obligor will take all steps reasonably necessary to diligently pursue and seek
to preserve, enforce and collect any rights, claims, causes of action and
accounts receivable in respect of the Collateral.

(p)

Obligor shall promptly notify the Secured Parties in sufficient detail upon
becoming aware of any attachment, garnishment, execution or other legal process
levied against any Collateral and of any other information received by the
Obligor that may materially affect the value of the Collateral, the Security
Interest or the rights and remedies of the Secured Parties hereunder.

(q)

All information heretofore, herein or hereafter supplied to the Secured Parties
by or on behalf of the Obligor with respect to the Collateral is accurate and
complete in all material respects as of the date furnished.

4.

Defaults.  The following events shall be “Events of Default”:

(a)

The occurrence of an Event of Default (as defined in the Notes) under the Notes;

(b)

Any representation or warranty of any Obligor in this Agreement shall prove to
have been incorrect in any material respect when made; and





5







--------------------------------------------------------------------------------



(c)

The failure by Obligor to observe or perform any of its obligations hereunder or
the Notes, for five (5) days after receipt by Obligor of notice of such failure
from the Secured Parties.

5.

Duty To Hold In Trust.  Upon the occurrence of any Event of Default and at any
time thereafter, Obligor shall, upon receipt by it of any revenue, income or
other sums subject to the Security Interest, whether payable pursuant to the
Notes or otherwise, or of any check, draft, note, trade acceptance or other
instrument evidencing an obligation to pay any such sum, hold the same in trust
for the Secured Parties and shall forthwith endorse and transfer any such sums
or instruments, or both, to the Secured Parties for application to the
satisfaction of the Obligations. Anything herein to the contrary
notwithstanding:  (a) the Obligor shall remain liable under the Contracts
included in the Collateral to the extent set forth therein to perform the
Obligor’s obligations thereunder to the same extent as if this Agreement had not
been executed; (b) the exercise by the Secured Parties of any rights hereunder
shall not release the Obligor from any obligations under the Contracts included
in the Collateral; and (c) the Secured Parties shall not have any obligation
under the Contracts included in the Collateral by reason of this Agreement, nor
shall the Secured Parties be obligated to perform or fulfill any of the
obligations of the Obligor thereunder, including any obligation to make any
inquiry as to the nature or sufficiency of any payment the Obligor may be
entitled to receive thereunder, to present or file any claim, or to take any
action to collect or enforce any claim for payment thereunder.

6.

Rights and Remedies Upon Default.  Upon the occurrence of any Event of Default
and at any time thereafter, the Secured Parties shall have the right to exercise
all of the remedies conferred hereunder and under the Notes, and the Secured
Parties shall have all the rights and remedies of a secured party under the UCC
and/or any other applicable law (including the Uniform Commercial Code of any
jurisdiction in which any Collateral is then located).  Without limitation, the
Secured Parties shall have the following rights and powers:

(a)

The Secured Parties shall have the right to take possession of the Collateral
and, for that purpose, enter, with the aid and assistance of any person, any
premises where the Collateral, or any part thereof, is or may be placed and
remove the same, and the Obligor shall assemble the Collateral and make it
available to the Secured Parties at places which the Secured Parties shall
reasonably select, whether at the Obligor’s premises or elsewhere, and make
available to the Secured Parties, without rent, all of the Obligor’s respective
premises and facilities for the purpose of the Secured Parties taking possession
of, removing or putting the Collateral in saleable or disposable form.

(b)

The Secured Parties shall have the right to operate the business of the Obligor
using the Collateral and shall have the right to assign, sell, lease or
otherwise dispose of and deliver all or any part of the Collateral, at public or
private sale or otherwise, either with or without special conditions or
stipulations, for cash or on credit or for future delivery, in such parcel or
parcels and at such time or times and at such place or places, and upon such
terms and conditions as the Secured Parties may deem commercially reasonable,
all without (except as shall be required by applicable statute and cannot be
waived) advertisement or demand upon or notice to the Obligor or right of
redemption of the Obligor, which are hereby expressly waived.  Upon each such
sale, lease, assignment or other transfer of Collateral, the Secured Parties
may, unless prohibited by applicable law which cannot be waived, purchase all or
any part of the





6







--------------------------------------------------------------------------------

Collateral being sold, free from and discharged of all trusts, claims, right of
redemption and equities of the Obligor, which are hereby waived and released.

(c)

The Obligor recognizes that the Secured Parties may be unable to effect a public
sale of any or all the Securities, by reason of certain prohibitions and
registration requirements contained in the Securities Act of 1933, as amended,
and applicable state securities laws or otherwise, and may be compelled to
resort to one or more private sales thereof to a restricted group of purchasers
which will be obliged to agree, among other things, to acquire such securities
for their own account for investment and not with a view to the distribution or
resale thereof.  The Obligor acknowledges and agrees that the fact that any such
private sale may result in prices and other terms less favorable than if such
sale were a public sale does not, by itself, establish that such sale was not
made in a commercially reasonable manner.  The Secured Parties shall be under no
obligation to delay a sale of any of the Securities for the period of time
necessary to permit the issuer thereof to register such securities for public
sale under the Securities Act, or under applicable state securities laws, even
if such issuer would agree to do so.  The Obligor agrees to use its reasonable
efforts to do or cause to be done all such other acts as may be necessary to
make such sale or sales of all or any portion of the Securities pursuant to this
Section valid and binding and in compliance with any and all other applicable
laws.  The Obligor further agrees that a breach of any of the covenants
contained in this Section will cause irreparable injury to the Secured Parties,
that the Secured Parties have no adequate remedy at law in respect of such
breach and, as a consequence, that each and every covenant contained in this
Section shall be specifically enforceable against such Obligor.




7.

Applications of Proceeds. The proceeds of any such sale, lease or other
disposition of the Collateral hereunder shall be applied first, to the expenses
of retaking, holding, storing, processing and preparing for sale, selling, and
the like (including, without limitation, any taxes, fees and other costs
incurred in connection therewith) of the Collateral, to the reasonable
attorneys’ fees and expenses incurred by the Secured Parties in enforcing their
rights hereunder and in connection with collecting, storing and disposing of the
Collateral, and then to satisfaction of the Obligations, and to the payment of
any other amounts required by applicable law, after which the Secured Parties
shall pay to the Obligor any surplus proceeds.  If, upon the sale, license or
other disposition of the Collateral, the proceeds thereof are insufficient to
pay all amounts to which the Secured Parties is legally entitled, such Obligor
will be liable for the deficiency, together with interest thereon, at the rate
of 11% per annum or such lesser amount permitted by applicable law (the “Default
Rate”), and the reasonable fees of any attorneys employed by the Secured Parties
to collect such deficiency.  To the extent permitted by applicable law, such
Obligor waives all claims, damages and demands against the Secured Parties
arising out of the repossession, removal, retention or sale of the Collateral,
unless due to the gross negligence or willful misconduct of the Secured Parties.

8.

Costs and Expenses.  The Obligor agree to pay all out-of-pocket fees, costs, and
expenses incurred in connection with any filing required hereunder, including
without limitation, any financing statements, continuation statements, partial
releases and/or termination statements related thereto or any expenses of any
searches reasonably required by the Secured Parties.  The Obligor shall also pay
all other claims and charges which in the reasonable opinion of the Secured
Parties might prejudice, imperil or otherwise affect the Collateral or the
Security Interest





7







--------------------------------------------------------------------------------

therein.  The Obligor will also, upon demand, pay to the Secured Parties the
amount of any and all reasonable expenses, including the reasonable fees and
expenses of its counsel and of any experts’ and agents, which the Secured
Parties may incur in connection with (i) the enforcement of this Agreement, (ii)
the custody or preservation of, or the sale of, collection from, or other
realization upon, any of the Collateral, or (iii) the exercise or enforcement of
any of the rights of the Secured Parties under the Notes.  Until so paid, any
fees payable hereunder shall be added to the principal amount of the Notes and
shall bear interest at the Default Rate.

9.

Responsibility for Collateral.  Obligor assumes all liabilities and
responsibility in connection with all Collateral, and the obligations of the
Obligor hereunder or under the Notes shall in no way be affected or diminished
by reason of the loss, destruction, damage or theft of any of the Collateral or
its unavailability for any reason.

10.

Security Interest Absolute.  All rights of the Secured Parties and all
Obligations of the Obligor hereunder, shall be absolute and unconditional,
irrespective of: (a) any lack of validity or enforceability of this Agreement,
the Notes or any agreement entered into in connection with the foregoing, or any
portion hereof or thereof; (b) any change in the time, manner, or place of
payment or performance of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Notes, the Transaction Documents or any other agreement entered into in
connection with the foregoing; (c) any exchange, release or nonperfection of any
of the Collateral, or any release or amendment or waiver of or consent to
departure from any other collateral for, or any guaranty, or any other security,
for all or any of the Obligations; (d) any action by the Secured Parties to
obtain, adjust, settle and cancel in its sole discretion any insurance claims or
matters made or arising in connection with the Collateral; or (e) any other
circumstance which might otherwise constitute any legal or equitable defense
available to the Obligor, or a discharge of all or any part of the Security
Interest granted hereby.  Until the Obligations shall have been paid and
performed in full, the rights of the Secured Parties shall continue even if the
Obligations are barred for any reason, including, without limitation, the
running of the statute of limitations or bankruptcy.  Each Obligor expressly
waives presentment, protest, notice of protest, demand, notice of nonpayment and
demand for performance. In the event that at any time any transfer of any
Collateral or any payment received by the Secured Parties hereunder shall be
deemed by final order of a court of competent jurisdiction to have been a
voidable preference or fraudulent conveyance under the bankruptcy or insolvency
laws of the United States, or shall be deemed to be otherwise due to any Parties
other than the Secured Parties, then, in any such event, the Obligor’s
obligations hereunder shall survive cancellation of this Agreement, and shall
not be discharged or satisfied by any prior payment thereof and/or cancellation
of this Agreement, but shall remain a valid and binding obligation enforceable
in accordance with the terms and provisions hereof. To the full extent the
Obligor may do so under applicable law, such Obligor shall not insist upon,
plead, claim, or take advantage of any law providing for any appraisement,
valuation, stay, extension, or redemption, and such Obligor hereby waives and
releases the same, and all rights to a marshaling of the assets of such Obligor,
including the Collateral of such Obligor, or to a sale in inverse order of
alienation in the event of foreclosure of the liens and security interests
hereby created.  The Obligor shall not assert any right under any law pertaining
to the marshaling of assets, sale in inverse order of alienation, the
administration of estates of decedents or other right to defeat, reduce, or
otherwise adversely affect in





8







--------------------------------------------------------------------------------

any respect the rights of the Secured Party under the terms of this Agreement.
 The Obligor waives any defense arising by reason of the application of the
statute of limitations to any obligation secured hereby.

11.

Subordination.  The parties expressly acknowledge and agree that Notes and the
Obligations are subject to the terms of a Subordination Agreement with Rosenthal
& Rosenthal, Inc.   

12.

Term of Agreement.  This Agreement and the Security Interest shall terminate on
the date on which all payments under the Notes have been made in full and all
other Obligations have been paid or discharged in full.  Upon such termination,
the Secured Parties, at the request and at the expense of the Obligor, will join
in executing any termination statement with respect to any financing statement
executed and filed pursuant to this Agreement.  The obligations of the Obligor
under this Agreement shall continue to be effective or automatically be
reinstated, as the case may be, if at any time payment of any of the Obligations
is rescinded or otherwise must be restored or returned by the Secured Parties
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
the Obligor or any other obligor or otherwise, all as though such payment had
not been made.

13.

Power of Attorney; Further Assurances.  The Obligor authorizes the Secured
Parties, and does hereby make, constitute and appoint it, and its respective
officers, agents, successors or assigns with full power of substitution, as each
Obligor’s true and lawful attorney-in-fact, with power, in its own name or in
the name of the Obligor, to, after the occurrence and during the continuance of
an Event of Default, (i) endorse any notes, checks, drafts, money orders, or
other instruments of payment (including payments payable under or in respect of
any policy of insurance) in respect of the Collateral that may come into
possession of the Secured Parties; (ii) to sign and endorse any UCC financing
statement or any invoice, freight or express bill, bill of lading, storage or
warehouse receipts, drafts against debtors, assignments, verifications and
notices in connection with accounts, and other documents relating to the
Collateral; (iii) to pay or discharge taxes, liens, security interests or other
encumbrances at any time levied or placed on or threatened against the
Collateral; (iv) to demand, collect, receipt for, compromise, settle and sue for
monies due in respect of the Collateral; and (v) generally, to do, at the option
of the Secured Parties, and at the Obligor’ expense, at any time, or from time
to time, all acts and things which the Secured Parties deems necessary to
protect, preserve and realize upon the Collateral and the Security Interest
granted therein in order to effect the intent of this Agreement, the Notes and
the Transaction Documents all as fully and effectually as the Obligor might or
could do; and each Obligor hereby ratifies all that said attorney shall lawfully
do or cause to be done by virtue hereof.  This power of attorney is coupled with
an interest and shall be irrevocable for the term of this Agreement and
thereafter as long as any of the Obligations shall be outstanding.

(a)

On a continuing basis, Obligor will make, execute, acknowledge, deliver, file
and record, as the case may be, in the proper filing and recording places in any
jurisdiction, including, without limitation, the jurisdictions indicated on
Schedule B, attached hereto, all such instruments, and take all such action as
may reasonably be deemed necessary or advisable, or as reasonably requested by
the Secured Parties, to perfect the Security Interest granted hereunder and
otherwise to carry out the intent and purposes of this





9







--------------------------------------------------------------------------------

Agreement, or for assuring and confirming to the Secured Parties the grant or
perfection of a security interest in all the Collateral.

(b)

Obligor hereby irrevocably appoints the Secured Parties as its attorney-in-fact,
with full authority in the place and stead of the Obligor and in the name of the
Obligor, from time to time in the Secured Parties’ discretion, to take any
action and to execute any instrument which the Secured Parties may deem
necessary or advisable to accomplish the purposes of this Agreement, including
the filing, in its sole discretion, of one or more financing or continuation
statements and amendments thereto, relative to any of the Collateral without the
signature of the Obligor where permitted by law.

14.

Notices.  All notices, requests, demands and other communications hereunder
shall be in writing, with copies to all the other parties hereto, and shall be
deemed to have been duly given when (i) if delivered by hand, upon receipt, (ii)
if sent by facsimile, upon receipt of proof of sending thereof, (iii) if sent by
nationally recognized overnight delivery service (receipt requested), the next
business day or (iv) if mailed by first-class registered or certified mail,
return receipt requested, postage prepaid, four days after posting in the U.S.
mails, in each case if delivered to the following addresses:

If to Obligor:

HII Technologies, Inc.

710 N. Post Oak Road, Suite 400

Houston, Texas 77024

Attention:  Matthew C. Flemming

Facsimile No:




Aqua Handling of Texas, LLC

c/o HII Technologies, Inc.

710 N. Post Oak Road, Suite 400

Houston, Texas 77024

Attention:

Facsimile No:




If to Secured Parties:

At the address set forth opposite their name on the signature page




15.

Other Security.  To the extent that the Obligations are now or hereafter secured
by property other than the Collateral or by the guarantee, endorsement or
property of any other person, firm, corporation or other entity, then the
Secured Parties shall have the right, in its sole discretion, to pursue,
relinquish, subordinate, modify or take any other action with respect thereto,
without in any way modifying or affecting any of the Secured Parties’ rights and
remedies hereunder.

16.

INDEMNIFICATION BY THE OBLIGOR.  THE OBLIGOR SHALL INDEMNIFY AND HOLD HARMLESS
THE SECURED PARTIES FROM AND AGAINST ANY AND ALL CLAIMS, CHARGES, LOSSES,
EXPENSES AND COSTS, INCLUDING REASONABLE ATTORNEYS’ FEES, ASSERTED DIRECTLY OR
INDIRECTLY BY ANY THIRD PARTY RESULTING FROM ANY CLAIMS, ACTIONS OR PROCEEDINGS
IN CONNECTION WITH THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS





10







--------------------------------------------------------------------------------

AGREEMENT OR ANY OTHER LOAN DOCUMENTS, INCLUDING THE SECURED PARTY’S EXERCISE OF
ITS RIGHTS AND REMEDIES AS CONTAINED IN THIS AGREEMENT, EXCEPT TO THE EXTENT
SUCH CLAIM, CHARGE, LOSS, COST OR EXPENSE (X) RESULTED FROM THE GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT OF THE SECURED PARTIES OR (Y) RESULT FROM A CLAIM BROUGHT
BY THE OBLIGOR AGAINST THE SECURED PARTIES FOR BREACH IN BAD FAITH OF THE
SECURED PARTIES’ OBLIGATIONS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT.  THE
INDEMNIFICATION PROVIDED IN THIS SECTION SHALL SURVIVE THE PAYMENT IN FULL OF
THE LOAN.  ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE PAYABLE NOT LATER THAN
TWENTY (20) BUSINESS DAYS AFTER DEMAND THEREFOR.  THE AGREEMENTS IN THIS SECTION
SHALL SURVIVE REPAYMENT OF THE OBLIGATIONS AND ALL OTHER AMOUNTS PAYABLE UNDER
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

17.

Miscellaneous.

(a)

No course of dealing between the Obligor and the Secured Parties, nor any
failure to exercise, nor any delay in exercising, on the part of the Secured
Parties, any right, power or privilege hereunder or under the Notes shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.

(b)

All of the rights and remedies of the Secured Parties with respect to the
Collateral, whether established hereby or by the Notes or by any other
agreements, instruments or documents or by law shall be cumulative and may be
exercised singly or concurrently.

(c)

This Agreement constitutes the entire agreement of the parties with respect to
the subject matter hereof and is intended to supersede all prior negotiations,
understandings and agreements with respect thereto. Except as specifically set
forth in this Agreement, no provision of this Agreement may be modified or
amended except by a written agreement specifically referring to this Agreement
and signed by the parties hereto.

(d)

In the event that any provision of this Agreement is held to be invalid,
prohibited or unenforceable in any jurisdiction for any reason, unless such
provision is narrowed by judicial construction, this Agreement shall, as to such
jurisdiction, be construed as if such invalid, prohibited or unenforceable
provision had been more narrowly drawn so as not to be invalid, prohibited or
unenforceable.  If, notwithstanding the foregoing, any provision of this
Agreement is held to be invalid, prohibited or unenforceable in any
jurisdiction, such provision, as to such jurisdiction, shall be ineffective to
the extent of such invalidity, prohibition or unenforceability without
invalidating the remaining portion of such provision or the other provisions of
this Agreement and without affecting the validity or enforceability of such
provision or the other provisions of this Agreement in any other jurisdiction.

(e)

No waiver of any breach or default or any right under this Agreement shall be
considered valid unless in writing and signed by the Parties giving such waiver,
and no such





11







--------------------------------------------------------------------------------

waiver shall be deemed a waiver of any subsequent breach or default or right,
whether of the same or similar nature or otherwise.

(f)

This Agreement shall be binding upon and inure to the benefit of each Parties
hereto and its successors and assigns; provided that Obligor may not assign,
transfer or delegate any of its rights or obligations under this Agreement
without the prior written consent of the Secured Parties.

(g)

Each Party shall take such further action and execute and deliver such further
documents as may be necessary or appropriate in order to carry out the
provisions and purposes of this Agreement.

(h)

This Agreement shall be construed in accordance with the laws of the State of
Texas except to the extent the validity, perfection or enforcement of a security
interest hereunder in respect of any particular Collateral which are governed by
a jurisdiction other than the State of Texas in which case such law shall
govern.  Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of any Texas State or United States Federal court sitting in Harris
County, Texas over any action or proceeding arising out of or relating to this
Agreement, and the parties hereto hereby irrevocably agree that all claims in
respect of such action or proceeding may be heard and determined in such Texas
State or Federal court.  The parties hereto agree that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other inner provided by law.
 The parties hereto further waive any objection to venue in the State of Texas
and any objection to an action or proceeding in the State of Texas, on the basis
of forum non convenient.

(i)

EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY
DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF
THIS AGREEMENT, INCLUDING WITHOUT LIMITATION CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH
PARTIES HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT FOR EACH
PARTIES TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH PARTIES HAS ALREADY
RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT AND THAT EACH PARTIES WILL
CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS.  EACH PARTIES
FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL
COUNSEL, AND THAT SUCH PARTIES KNOWINGLY AND VOLUNTARILY WAIVES ITS RIGHTS TO A
JURY TRIAL FOLLOWING SUCH CONSULTATION.  THIS WAIVER IS IRREVOCABLE, MEANING
THAT, NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IT MAY NOT BE MODIFIED
EITHER ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS AND SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.  IN THE
EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL
BY THE COURT.





12







--------------------------------------------------------------------------------



(j)

This Agreement may be executed in any number of counterparts, each of which when
so executed shall be deemed to be an original and, all of which taken together
shall constitute one and the same Agreement in the event that any signature is
delivered by facsimile transmission, such signature shall create a valid binding
obligation of the Parties executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
were the original thereof.

************











13







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed and delivered as of the date first above written.

OBLIGOR:




HII TECHNOLOGIES, INC.







By /s/ Matthew Flemming

Name: Matthew Flemming

Title: President




AQUA HANDLING OF TEXAS, LLC







By /s/ Branden Brewer

Name: Branden Brewer

Title: President 







SECURED PARTIES:







/s/ Chris George

Chris George

Address:




/s/ Branden Brewer

Branden Brewer

Address:














14







--------------------------------------------------------------------------------







SCHEDULE A




Principal Place of Business of the Obligor:













Locations Where Collateral is Located or Stored:


15





--------------------------------------------------------------------------------

SCHEDULE B




Jurisdictions:














16





